FRANK, Judge.
Fred P. Dula has appealed the dismissal of his fifth amended complaint. We find no error in the dismissal with prejudice, with the exception that the dismissal is not effective as to defendants Jeffrey Fehr and Steve T. Kennedy. The trial court had previously held that a prior amended complaint stated a cause of action against those defendants, and they had answered.
*758Dismissal with prejudice affirmed as to all defendants except Fehr and Kennedy.
DANAHY, A.C.J., and PATTERSON, J., concur.